Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 19, 2021 has been accepted and entered.
Information Disclosure Statement
The information disclosure statement filed February 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The cited foreign references only include a copy of the abstract but does not include a copy of the foreign reference. Thus, those references have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a surface of the phantom body” (line 3) and also recites “the surface of the phantom” (lines 4 and lines 5-6). However, it is unclear if this is making reference to the surface of the phantom body or the entire phantom, however “a surface of the phantom” has not been defined. 
Further, claim 6 recites “the surface” (line 7) and it is unclear if this is making reference to the “the surface of the phantom” or “the surface of the phantom body.”
Claim 9 also recites “a surface of the phantom body” (see lines 2-3) and also recites “the surface of the phantom” (see line 4, where it is recited twice).  It is unclear if this is making reference to the surface of the phantom body or the entire phantom, however “a surface of the phantom” has not been defined.
The balance of claims are rejected for being dependent on an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0256712 (Vahala) Lin (US Publication 2018/0014809) further in view of US 2015/0360056 (Xing).
Regarding claim 9, Vahala discloses a phantom (figures 9, 10 and 11) comprising a phantom body (element 144) and an X-ray luminescent material, wherein at least a portion of the X-ray luminescent material is on a surface of the phantom body (element 144” is a scintillating film which is a luminescent material, meaning it luminesces or produces light when irradiated by an x-ray source element 108, see paragraphs [0046]-[0047]), wherein a pattern of visually identifiable features at relative positions is overlaid on the surface of the phantom (see figure 9, element 900 and 902 are a pattern of optical markers that are detectible by camera element 802, see paragraph [0119] and are overlaid over scintillator element 144, see paragraph [01098] discloses that the fiducial markers are mounted on surface of the scintillator film).
Vahala does not disclose that the optical markers form a checkerboard pattern. However, a checkerboard pattern of radiation opaque and radiation translucent spaces for a phantom are well 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the patterns of Vahala with the checkerboard pattern of Lin in order to accurately locate and calibrate the x-ray source. 
Vahala in view of Lin discloses a scintillating film for determining the position of a radiation beam, but does not teach that the surface of the phantom is uniform.
	Xing discloses conventional phantom (see figure 1, element scintillating film) for visualizing a radiation beam (element Linear Accelerator) including a scintillating film or surface of a phantom that is uniform (see paragraph [0065] discloses thickness of the scintillator film is 0.8 mm and is thus uniform).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the scintillator film of Vahala and Lin with the scintillator film of Xing in order to increase accuracy of detecting the radiation beam by providing a uniform scintillator film that outputs a constant optical signal over the surface of the phantom.
Regarding claim 12, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein Vahala further discloses:
the phantom comprises a structure, the structure having a cavity (see figure 11, element 144 has a cavity); 
the phantom has a transparency that allows acquiring, using one camera at one location, of an Image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (see figure 11, radiation element 142 enters the phantom, element 144”, and element 142 also exits element 144”, and thus the phantom is transparent to the radiation as it enters and exits the phantom. Further, scintillation light is detected at elements 804, which is light produced at the entrance and exit of the radiation beam, and is detected by camera 
Regarding claim 13, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein;
Vahala further discloses a phantom body (see figures 9 and 11)) but Vahala does not disclose that the phantom comprises
an opaque substrate; 
opaqueness of the phantom does not allow acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom.
Lin discloses the phantom body comprises an opaque substrate (see figure 6, dark portions are opaque);
opaqueness of the phantom does not allow acquiring, using one camera at one location, of an image of an entrance feature of a radiation beam entering the phantom and an exit feature of the radiation beam exiting the phantom (checkerboard pattern allows radiation through the transparent portions and does not allow radiation through the opaque portions and the portion that transmits is viewable by camera, see paragraphs [0045]-[0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the patterns of Vahala with the checkerboard pattern of Lin in order to accurately locate and calibrate the x-ray source. 
Regarding claim 14, Vahala in view of Lin and Xing discloses the phantom of claim 9, wherein Vahala further discloses: 
surface of the phantom is uniform (See figure 11, element 144” is a layer of scintillator over a substrate and thus is uniform);

the optical signal is a measurement of a radiation beam incident to the surface (see element 804 which is light or optical signal that is measured when the radiation beam is incident to the surface); and
the absorbed source is a measurement of absorption of the radiation beam in the phantom (when radiation beam element 142 interacts with the scintillator, the radiation beam is absorbed and emits light which is measured by camera 802 and represents the absorption of the radiation beam in the phantom).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Lin and Xing further in view of US Publication 2015/0352376 (Wiggers).
Regarding claim 10, Vahala in view of Lin and Xing disclose the phantom of claim 9, but does not state that the wherein the X-ray luminescent material is an X-ray scintillation material with superficial build-up material.
Wiggers discloses a phantom for calibration of a radiation therapy system including an electronic portal imaging device or a phantom (Figure 5a element 112) including an x-ray scintillation material (element 202) with superficial build-up material, element 204, see also paragraph [0084]).
It would have been obvious to one having ordinary skill in the art, before the effective fling date of the claimed invention to have modified the scintillator as disclosed by Vahala, Lin and Xing with the scintillator and build-up material of Wiggers in order to reduce absorption of the scattered radiation and thus increasing the accuracy of the phantom.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahala in view of Lin and Xing, further in view of US Publication 2016/0263402 (Zhang).
Regarding claim 11, Vahala, Lin and Xing disclose the phantom of claim 9, and Vahala teaches that the luminescent material is made of plastic (see paragraph [0039]) but does not disclose that the X-ray luminescent material is a dielectric material comprising water or plastic doped with a fluorescent compound to generate a Cerenkov optical signal in response to a radiation beam incident on the phantom.
Zhang teaches a phantom (figures 4 and 6, element 320) for monitoring radiation beams (element 308) where the luminescent material is made of a plastic dope with a fluorescent compounds (element 320 is a plastic material and a fluorescent compound, see paragraph [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Vahala, Lin and Xing (generic radiation phantom made of plastic) with the Cerenkov phantom of Zhang, as it would merely result in a simple substitution of one known element for another to yield predictable results. Further, replacing the scintillator/fluorescent material of Vahala, Lin and Xing with the material of Zhang would allow for visual monitoring of the radiation beam which would increase accuracy in determining the location of the radiation treatment beam.
Allowable Subject Matter
Claims 1, 2, 5, 7 and 8 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a phantom, namely

Regarding claim 6, none of the prior art of record specifies or makes obvious a phantom, namely
A phantom body and an x-ray luminescent material, wherein at least a portion of the x-ray luminescent is embedded in a surface of the phantom body, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Regarding the rejections under 35 USC 112(b), applicant argues that claims 6 and 9 have been amended to overcome the rejection (see page 5 of the Remarks). However, the amendments to the claim do not address the other references to “the surface of the phantom.” (see above rejections).
Applicant’s arguments with respect to claims 1, 2, 5, 6, 7 and 8 are persuasive and the rejections are withdrawn.
Applicant’s arguments with respect to claims 9, 10, 11, 12, 13 and 14 are not persuasive (See pages 7), as the arguments presented do not apply to independent claim 9. Applicant argues that claims 7-14 include the features of independent claim 1, however, independent claim 9 does not include the relevant features of claim 1, namely that “the x-ray luminescent material is at least partially embedded in an outer surface of the phantom body.” Thus, applicant’s arguments are not persuasive and the previous rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884